DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/04/2021 following the Non-Final Rejection of 08/06/2021. Claims 1 and 7-8 were amended; claims 2-6 and 9 were cancelled. Claims 1 and 7-8 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: drawing objection(s) for fig. 2 which is missing references number that are listed in the specification. See drawing objections below for details.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of 08/06/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to claims rejected under 35 USC § 112, 102 and 103 have been fully considered and are persuasive.  The rejections of 08/06/2021 have been withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
18 - front section
19 – rear section
21 – middle section
These references numbers were referenced in para. 19 of the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Allowable Subject Matter
Claims 1 and 7-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claims as amended overcome the prior rejections established in the Non-Final Rejection and the prior art of record fails to anticipate, or render obvious, the invention as now claimed. Specifically, the limitation “wherein the front section comprises a first conductive material and provides a conductive path between the hub and the tower” was not found in the prior art of record. For example, the front section (see 17 in fig. 5 and 7) of prior art Olsen does not provide a conductive path between the hub and the tower. As such, the invention as claimed is deemed allowable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6932574 – discloses a diverter ring for a wind turbine assembly which fits around the central part of a wind turbine, the diverter ring transfers electrical current between the blade and the tower of the wind turbine assembly in the event of a lightning strike on the blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745